DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive. Applicant argued that Li (US 7,285,312) and Mourer et al. (US 2016/0031186; hereinafter Mourer) fail to disclose depositing a coating directly to the substrate (32) by ALD and that Li discloses that the layers laid down by ALD are not deposited directly onto the superalloy substrate. While the Examiner agrees that the layers are not applied directly to the superalloy substrate, the claim merely recites that the layers be applied to a substrate and not a superalloy substrate. According to thefreedictionary.com a substrate is defined as “an underlying layer”, so the bonding coat disclosed by Li can be interpreted as a substrate, since it is an underlying layer. For this reason Applicant’s arguments have not been found persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-6 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 7,285,312) in view of Mourer et al. (US 2016/0031186; hereinafter Mourer). 
	Regarding claim 1, Li (Fig. 1-6) discloses a process for coating a gas turbine engine component (Col. 4, lines 37-45) comprising: placing said component having a substrate (34) having an outer surface (outer surface of 34) into a chamber (Col. 9, lines 30-34), said chamber configured to perform atomic layer deposition; injecting a first reactant into said chamber (Col. 9, lines 43-45), so as to form a first monolayer gas thin film directly on said substrate (34) outer surface (Col. 9, lines 54-56); removing said first reactant from said chamber (Col. 9, lines 62-64); injecting a second reactant into said chamber (Col. 9, lines 66-67; Col. 10, lines 1-2), so as to react with said first monolayer gas thin film to form a first monolayer solid thin film on said outer surface (Col. 10, lines 4-8); removing said second reactant from said chamber (Col. 10, lines 4-8); and forming a single oxide phase protective barrier coating (68) directly on said substrate (34) outer surface (Col. 10, lines 4-8); wherein  said first monolayer gas thin film (forms 68) and a second monolayer solid thin film (forms 78) comprise a total thickness of from 0.1 micron to 10 microns (Fig. 6; Col. 5, lines 10-14; Col. 6, lines 18-23; 27-30). Since Li discloses that the inorganic layers (68 and 78) are each formed from about 5 nm to 5000 nm, when the layers are between 50 nm and 5000 nm, the total thickness of the two layers would range between 0.1 microns and 10 microns. According to thefreedictionary.com a substrate is defined as “an underlying layer”. Since the claim doesn’t provide any additional detail regarding the substrate, the bond coating (34) of Li 
	Li fails to disclose that the process is applied specifically to a gas turbine disk. 
	Mourer (Paragraph 0012, 0049) teaches that it is desirable to provide a protective coating to gas turbine disks, such as turbine disks (such as those shown in Fig. 1 and 2: reference sign-32). So, based on this, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li’s method so it includes gas turbine disks, since Mourer teaches that it is desirable to provide protective coatings to gas turbine disks. 
	Regarding claim 2, Li, as modified, discloses the process of claim 1, wherein Li, as modified, further discloses determining a thickness of said protective barrier coating (Col. 10, lines 19-22); and repeating the steps of injecting and removing said first reactant and repeating the step of injecting and removing said second reactant responsive to determining said thickness of said protective barrier coating (Col. 10, lines 19-24).  
	Regarding claim 3, Li, as modified, discloses the process of claim 1, wherein Li (Col. 9, lines 30-43), as modified, further discloses that prior to injecting said first reactant into said chamber, creating a vacuum in said chamber; and heating said chamber to a predetermined temperature.  
	Regarding claim 4, Li, as modified, discloses the process of claim 3, wherein Li (Col. 9, lines 40-45), as modified, further discloses that said predetermined temperature enables said step of forming a first monolayer gas thin film on said internal surfaces and said step of injecting said second reactant to form said monolayer solid thin film.  
Regarding claim 5, Li, as modified, discloses the process of claim 1, wherein Li, as modified, further discloses that said first reactant comprises an oxide precursor (Col. 9, lines 45-50) and said second reactant comprises an oxidant (Col. 10, lines 2-8).  
Regarding claim 6, Li, as modified, discloses the process of claim 1, wherein Li (Fig. 6; Col. 9, lines 16-21), as modified, further discloses that the first monolayer solid thin film (68) and said second monolayer solid thin film (78) form a protective barrier coating comprising Cr2O3 (Col. 9, line 19).  
	Regarding claim 9, Li, as modified, discloses the process of claim 1, wherein Li (Col. 9, lines 47-49), as modified, further discloses that said first monolayer gas thin film and said second reactant form said protective barrier coating comprising a material selected from the group consisting of A1203.  
	Regarding claim 10, Li, as modified, discloses the process of claim 1, wherein Li (Mourer, Paragraph 0012, 0049), as modified, further discloses that said outer surface is proximate a rim of said disk.  Since Mourer teaches applying the coating to the entire disk this would include the rim. Refer to Fig. I below. 

    PNG
    media_image1.png
    551
    399
    media_image1.png
    Greyscale

Fig. I. Mourer, Fig. 1 (Annotated)
	Regarding claim 11, Li, as modified, discloses the process of claim 1, wherein Li (Mourer, Paragraph 0012, 0049), as modified, further discloses that said gas turbine engine disk is selected from the group consisting of a high pressure compressor disk and a high pressure turbine disk. Since Mourer teaches that the coating can be applied to all gas turbine disks, this would include a high pressure compressor disk. 
	Regarding claim 12, Li, as modified, discloses a gas turbine engine disk comprising: a protective barrier coating formed directly on a substrate (34) of the disk by the process of claim 1.  Refer to the rejection of claim 1. 
Regarding claim 13, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Fig. 6; Col. 9, lines 16-21), as modified, further discloses that said protective barrier coating (68 and 78) comprises Cr203 (Col. 9, line 19). 
	Regarding claim 14, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Col. 9, lines 16-21; lines 47-49), as modified, further discloses that said protective barrier coating (68 and 78) is a material selected from the group consisting of A1203.  
	Regarding claim 15, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Mourer, Paragraph 0012, 0049), as modified, further discloses that said disk is at least one of a bladed disk and an integrally bladed rotor disk.  
	Regarding claim 16, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Mourer, Paragraph 0007), as modified, further discloses that said protective barrier coating (Li: 68 and 78) has a thickness that is capable of minimizing a fatigue debit of the disk (as compared to a disk without the coating). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DMC/Examiner, Art Unit 3745       

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745